      Case 1:19-cr-00561-LAP Document 308 Filed 05/15/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                             No. 19-CR-561 (LAP)
-against-
                                             No. 11-CV-691 (LAK)
STEVEN DONZIGER,
                                                     ORDER
                    Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     The Court is in receipt of Mr. Kuby’s email of May 15,

2021, informing the Court of his understanding that Mr. Donziger

plans to waive his right to testify at trial.         That email

stated, in relevant part:

     To be clear, Mr. Donziger had intended to testify to
     why he chose to go into voluntary civil contempt to
     test the validity of the underlying order. He would
     also attest to his good faith belief that a Second
     Circuit ruling vindicating this path would vitiate (or
     require modification of) the many subsequent orders
     that failed to acknowledge the “interpretation order”
     of April 25, 2014. This testimony has essentially
     been rendered irrelevant by this Court's decision on
     the collateral bar question. Thus, this fraught and
     difficult decision has been made under the constraints
     of this Court’s ruling on that question, as well as
     this Court’s articulation of the issues it believes to
     be the only one’s before it.

     To be clear, nothing the Court did at trial, including but

not limited to its rulings on the applicability of the

collateral bar rule, addresses or circumscribes in any way or to

any extent Mr. Donziger’s absolute and unfettered constitutional

right to testify at this criminal trial.        The decision to do so



                                    1
         Case 1:19-cr-00561-LAP Document 308 Filed 05/15/21 Page 2 of 2



is his and his alone, as advised by his counsel.            Any suggestion

to the contrary is baseless.

SO ORDERED.

Dated:       May 15, 2021
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       2
